Exhibit 10.2
 
CONSTELLATION BRANDS, INC.
LONG-TERM STOCK INCENTIVE PLAN
 
Amended and Restated as of July 27, 2012
 
       This Long-Term Stock Incentive Plan (amended and restated as of July 27,
2012) is adopted by the Human Resources Committee of the Board of Directors of
Constellation Brands, Inc., acting in its capacity as the Committee under the
Plan, and by the stockholders of the Company.  The Plan amends and restates in
its entirety the Constellation Brands, Inc. Long-Term Stock Incentive Plan
(amended and restated as of December 6, 2007), as amended, and applies to Awards
made on or after July 27, 2012.  Grants of Awards made under the Plan prior to
July 27, 2012 shall be governed by the terms of the Plan in effect as of the
date of the Award.  Certain capitalized terms used in the Plan are defined in
Annex A.
 
1.          PURPOSE
 
       The Plan is designed to assist the Company in attracting and retaining
valued employees and directors and to provide them with incentives to maintain
and enhance the Company’s long-term performance record by aligning the interests
of the Participants and the stockholders of the Company.
 
2.          ADMINISTRATION
 
       The Plan shall be administered by the Committee.  The Committee shall
possess the authority, in its discretion, (a) to determine the employees and
directors of the Company to whom Awards shall be granted and the time or times
at which Awards shall be granted; (b) to determine at the time of grant the
number of Shares to be subject to each Award; (c) to prescribe the form of the
Award Agreement representing such Award; (d) to establish any appropriate terms
and conditions applicable to the Awards including any limitations on grants,
vesting or exercisability, and to make any amendments to such Award Agreements
or the Awards which may, without limitation, include any acceleration of vesting
or exercisability, waiver of any condition or requirement or taking of other
action consistent with the purposes of the Plan; (e) to interpret and construe
the Plan and Awards; (f) to make and amend rules and regulations relating to the
Plan and Awards; and (g) to make all other determinations necessary or advisable
for the administration of the Plan and Awards.  The Committee’s determinations
shall be conclusive and binding on all Participants and all persons claiming
under or through any Participant.  No member of the Committee shall be liable
for any action taken or decision made in good faith relating to the Plan or any
Award granted under the Plan.  The Committee may delegate any administrative or
ministerial functions under the Plan to officers or employees of the Company.
 
       No outstanding Award may be exercised and no payment shall be made
pursuant to an Award if the Participant to whom the Award is granted (x) is, or
at any time after the date of grant has been, in competition with the Company or
its affiliates or (y) has been terminated by the Company for Cause.  The
Committee shall determine, in its discretion, whether a Participant’s actions
constitute competition with the Company or its affiliates.
 
 
 

--------------------------------------------------------------------------------

- 2 -
 
3.          ELIGIBLE EMPLOYEES AND NON-EMPLOYEE DIRECTORS
 
       All employees of the Company are eligible to receive Awards under the
Plan.  Awards may be made to non-employee directors of the Company.
 
4.          SHARES AVAILABLE; TYPES OF AWARDS
 
       Awards may be granted under the Plan with respect to Class A Stock or
Class 1 Stock. The aggregate number of shares of Class A Stock and Class 1 Stock
available for Awards under the Plan is one-hundred and eight million
(108,000,000) shares. Subject to such aggregate limit, Awards may be granted in
any combination of Shares of Class A Stock or Class 1 Stock.  Shares subject to
Awards may be authorized and unissued Shares or may be treasury Shares.
 
       Unless the applicable Rules under Section 16(b) of the Exchange Act or
Section 162(m) of the Code require otherwise, the following Shares related to
Awards under the Plan may again be available for issuance under the Plan, in
addition to the Shares described in the first paragraph of this Section 4: (a)
Shares related to Awards paid in cash; (b) Shares related to Awards that expire,
are forfeited or cancelled or terminate for any other reason without issuance of
Shares; and (c) any Shares of Restricted Stock that are returned to the Company
upon a Participant's termination of employment.
 
       The Committee may make Awards from time to time in any one or more of the
following types singly or in tandem:  Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Units, Performance Share Units or
Other Stock-Based Awards.
 
       The following rules shall apply to grants of Awards under the Plan:
 
(a)  Stock Options:  The maximum aggregate number of Shares subject to Stock
Options granted under the Plan to any one Participant during any fiscal year of
the Company shall be 5,000,000 Shares.
 
(b)  Stock Appreciation Rights:  The maximum aggregate number of Shares subject
to Stock Appreciation Rights granted under the Plan to any one Participant
during any fiscal year of the Company shall be 1,000,000 Shares.
 
(c)  Restricted Stock: The maximum aggregate number of Shares of Restricted
Stock granted under the Plan to any one Participant during any fiscal year of
the Company shall be 1,000,000 Shares.
 
(d)  Restricted Stock Units and Performance Share Units:  The maximum aggregate
number of Shares underlying Awards of Restricted Stock Units or Performance
Share Units granted under the Plan to any one Participant during any fiscal year
of the Company shall be 2,000,000 Shares.
 
(e)  Other Stock-Based Awards:  The maximum aggregate number of Shares
underlying Awards of Other Stock-Based Awards granted under the Plan to any one
Participant during any fiscal year of the Company shall be 1,000,000 Shares.
 
 
 
 

--------------------------------------------------------------------------------

- 3 -
 
5.         STOCK OPTIONS
 
The Committee may grant Stock Options to a Participant subject to such terms,
conditions and provisions as may be specified by the Committee that are
consistent with the terms of the Plan and are memorialized in an Award
Agreement.  Such terms, conditions and provisions include the following:
 
(a)  Class of Common Stock.  Whether the Stock Option relates to Shares of Class
A Stock or Class 1 Stock shall be specified.
 
(b)  Exercise Price.  The exercise price per Share under each Stock Option shall
be specified by the Committee, provided that the exercise price per Share under
each Stock Option granted to a Participant shall not be less than the Fair
Market Value of a Share to which the Stock Option relates on the date the Award
is granted.
 
(c)  Duration of Option.  The duration of each Stock Option shall be
specified.  Stock Options must be exercised on or before 5:00 p.m. Eastern Time
on their expiration date.
 
(d)  Exercise Terms.  Unless otherwise specified by the Committee, each Stock
Option granted under the Plan shall become exercisable in four equal annual
installments commencing on the first anniversary of the date of grant.  Stock
Options may be partially exercised from time to time during the period extending
from the time they first become exercisable in accordance with the terms of the
Award until the expiration of the exercise period specified in the Award
Agreement.  The Committee may impose such additional or other limitations or
conditions on the vesting or exercise of any Stock Option as it deems
appropriate.
 
(e)  Payment of Exercise Price.  A Stock Option shall be exercised upon such
notice as is required by the Committee accompanied by payment in full of the
exercise price for the Shares being acquired in such form as the Committee may
provide in accordance with Section 10 of the Plan, together with all applicable
withholding taxes as provided in Section 11 of the Plan.
 
(f)  Amended Stock Option.  The Committee, in its sole discretion, may authorize
the amendment of an outstanding Stock Option that relates to Class A Stock so
that such Stock Option, instead, relates to Class 1 Stock.  An amendment to an
outstanding Stock Option so that it relates to Class 1 Stock instead of Class A
Stock shall not constitute a new grant for purposes of Section 5(b), and such
Stock Option shall continue to be treated for all purposes as having been
granted on the original grant date of such Stock Option.  The Committee shall
have discretion to determine the terms and conditions of such amended Stock
Option; provided that such terms and conditions shall, to the extent permissible
within the terms and conditions of the Plan, be equivalent to the terms and
conditions of the Stock Option prior to the amendment.  The exercise price of
the amended Stock Option may not be less than the exercise price of the Stock
Option prior to the amendment, and the number of Shares that may be purchased
under the amended Stock Option may not exceed the number of Shares that could
have been purchased under
 
 
 

--------------------------------------------------------------------------------

- 4 -
 
 the Stock Option prior to the amendment, in each case subject to the
adjustments in Section 16.
 
6.         STOCK APPRECIATION RIGHTS
 
The Committee may grant Stock Appreciation Rights to a Participant subject to
such terms, conditions and provisions as may be specified by the Committee that
are consistent with the terms of the Plan and are memorialized in an Award
Agreement.  Stock Appreciation Rights may be granted by the Committee in Awards
which are in tandem with Stock Options or freestanding.  Tandem Awards may be
granted at the same time as the grant of the related Stock Option or at any time
thereafter prior to the end of the exercise period for the related Stock
Option.  Each Stock Appreciation Right shall specify whether it relates to
Shares of Class A Stock or Class 1 Stock.
 
(a)  Value.  The value of each Stock Appreciation Right shall be the difference
between the Fair Market Value of a Share to which the Stock Appreciation Right
relates on the date of exercise of the Stock Appreciation Right and the
reference amount specified in the Award Agreement, which for each Stock
Appreciation Right granted in tandem with a Stock Option shall be not less than
the exercise price of the related Stock Option.  The reference amount for each
Stock Appreciation Right shall not be less than the Fair Market Value of a Share
to which the Stock Appreciation Right relates on the date of grant of the Stock
Appreciation Right.
 
(b)  Duration of Stock Appreciation Right.  The duration of each Stock
Appreciation Right shall be specified.  Each tandem Stock Appreciation Right
shall specify the Stock Option to which it is related and the terms and
conditions under which exercise or expiration of the related Stock Option will
result in automatic expiration of the related Stock Appreciation Right and the
terms and conditions on which exercise or expiration of the Stock Appreciation
Right will result in automatic expiration of the related Stock Option.
 
(c)  Exercise Terms.  Unless otherwise specified by the Committee, each Stock
Appreciation Right granted under the Plan shall become exercisable in four equal
annual installments commencing on the first anniversary of the date of
grant.  Stock Appreciation Rights may be partially exercised from time to time
during the period extending from the time they first become exercisable in
accordance with the terms of the Award until the expiration of the exercise
period specified in the Award Agreement.  Exercise of related Stock Options will
cause the immediate automatic expiration of related Stock Appreciation Rights on
the terms and conditions specified by the Committee.  The Committee may impose
in the Award Agreement such additional or other limitations or conditions on the
vesting or exercise of any Stock Appreciation Right as it deems appropriate.  A
Stock Appreciation Right shall be exercised upon such notice as is required by
the Committee.
 
 
 

--------------------------------------------------------------------------------

- 5 -
 
7.         RESTRICTED STOCK
 
The Committee may grant a Restricted Stock Award to a Participant subject to
such terms, conditions and provisions as may be specified by the Committee that
are consistent with the terms of the Plan.  Each grant of an Award of Restricted
Stock shall be evidenced by an Award Agreement that will specify whether the
Shares of Restricted Stock are Class A Stock or Class 1 Stock, the availability
of dividends and other distributions with respect to which Shares of Restricted
Stock are entitled, the voting rights, if any, associated with such Shares of
Restricted Stock, and the conditions that must be satisfied for the Participant
to vest in the Participant’s right to the Restricted Stock.  Notwithstanding the
foregoing, no dividends may be paid to a Participant on Shares of Restricted
Stock until and unless the Participant vests in his right to receive such
Shares.  Restricted Stock Awards may include terms specified by the Committee
that make vesting of the Award contingent upon achievement of one or more
Performance Targets within or at the end of a Performance Period, and that
require the Committee to certify the extent to which any Performance Target has
been satisfied and the number of Shares of Restricted Stock deliverable as a
result thereof, prior to the delivery of any such Shares to the Participant.
 
8.         RESTRICTED STOCK UNITS AND PERFORMANCE SHARE UNITS
 
The Committee may grant Restricted Stock Units and Performance Share Units to a
Participant subject to such terms, conditions and provisions as may be specified
by the Committee that are consistent with the terms of the Plan.  Each grant of
an Award of Restricted Stock Units or Performance Share Units will be evidenced
by an Award Agreement that shall specify the terms of the Award, including the
performance measures and/or service requirements, if any, applicable to the
Award, and such other provisions as the Committee shall determine which are not
inconsistent with the terms of the Plan.  The holder of a Restricted Stock Unit
or a Performance Share Unit may receive a payout that is calculated based on the
satisfaction of performance goals, service requirements and/or other terms
specified in the Award Agreement.  The Committee shall specify in the Award
Agreement whether any earned Restricted Stock Units and Performance Share Units
shall be paid in the form of Shares or cash (or in a combination thereof).
 
Performance Share Units may include terms specified by the Committee that make
vesting of the Award contingent upon achievement of one or more Performance
Targets within or at the end of a Performance Period, and that require the
Committee to certify the extent to which any Performance Target has been
satisfied and the number of Shares deliverable as a result thereof, prior to the
delivery of any such Shares to the Participant.
 
If provided by the Committee, Participants holding Restricted Stock Units or
Performance Share Units will be entitled to receive dividend units with respect
to dividends declared with respect to the Shares underlying such Awards;
provided that no dividend units may be paid to a Participant on Restricted Stock
Units or Performance Share Units that do not fully vest.
 
 
 
 

--------------------------------------------------------------------------------

- 6 -
 
9.         OTHER STOCK-BASED AWARDS
 
The Committee may grant Other Stock-Based Awards to a Participant subject to
such terms, conditions and provisions as may be specified by the Committee that
are consistent with the terms of the Plan.  Each grant of an Other Stock-Based
Award will be evidenced by an Award Agreement that shall specify the terms of
the Award.  Grants of Other Stock-Based Awards may include terms specified by
the Committee that make vesting of the Award contingent upon achievement of one
or more Performance Targets within or at the end of a Performance Period, and
that require the Committee to certify the extent to which any Performance Target
has been satisfied and the number of Shares deliverable as a result thereof,
prior to the delivery of any such Shares to the Participant.  An Other
Stock-Based Award that has an exercise right may be exercised upon such notice
as is required by the Committee to the Company accompanied by payment in full of
any exercise price for the Shares or other compensation being acquired in such
form as the Committee may provide in accordance with Section 10 of the Plan,
together with all applicable withholding taxes as provided in Section 11 of the
Plan.
 
10.       PAYMENT FOR PURCHASE OR EXERCISE OF AWARDS
 
The exercise price of Stock Options and any Other Stock-Based Awards providing
for exercise prices and the purchase price for any Restricted Stock or Other
Stock-Based Awards providing for purchase prices shall be paid to the Company
upon exercise or acquisition of such Award in the manner which the Committee may
determine which may include by (a) delivery of cash or a check in the amount of
the price of the Award, (b) tendering previously acquired Shares having a Fair
Market Value at the time of delivery equal to the price of the Award, (c) in the
case of an Award relating to Class A Stock, delivery of irrevocable instructions
to a broker or other agent acceptable to the Company to promptly sell Class A
Stock received under the Award and to deliver to the Company the amount of
proceeds to pay the price related to such Award, (d) in the case of an Award
relating to Class 1 Stock, (i) delivery to the Company’s transfer agent for
Class A Stock of any conversion notice or direction necessary to convert Class 1
Stock received under the Award into Class A Stock, and (ii) delivery of
irrevocable instructions to a broker or other agent acceptable to the Company to
promptly sell shares of Class A Stock received upon the conversion of the Class
1 Stock received under the Award and to deliver to the Company the amount of
proceeds to pay the price related to such Award, or (e) such other method of
payment as the Committee in its discretion deems appropriate, in each case
together with all applicable withholding taxes as provided in Section
11.  Previously acquired Shares tendered in payment must have been owned by
Participant for at least six months prior to the tender in payment of an Award.
 
11.       WITHHOLDING TAXES
 
Whenever required by law in connection with an Award, the Company shall (and
whenever permitted by law in connection with an Award the Company may but is not
obligated to) require the Participant to remit to the Company an amount
sufficient to satisfy any federal, state and/or local income tax, foreign tax,
social charge and employment withholding tax requirements prior to the delivery
of any Shares or to take any other appropriate action to satisfy such
withholding requirements, including any method permitted for payment under
Section 10 as
 
 
 

--------------------------------------------------------------------------------

- 7 -
 
determined by the Committee.  To the extent permitted under such rules as the
Committee may promulgate and in compliance with any requirements to avoid
violations under Section 16(b) of the Exchange Act and related Rules, the
Participant may satisfy such obligation in whole or in part by electing to have
the Company withhold Shares from the Shares to which the Participant is
otherwise entitled under the Award.
 
12.       PERFORMANCE BASED COMPENSATION
 
For each Award of Restricted Stock, Restricted Stock Units, Performance Share
Units or Other Stock-Based Award intended to qualify as “performance based
compensation” under Section 162(m), the Committee shall select the applicable
Performance Criteria, Performance Period and Performance Target for the Award
consistent with the terms of the Plan and Section 162(m).  To the extent
provided for in the Award Agreement, the Committee will adjust the Performance
Target(s) under an Award to take into account the effects of any Extraordinary
Items and such adjustment shall be made equitably in a manner consistent with
the intent of the original Award; provided, however, no such adjustment may be
made with respect to any Award to a Covered Employee which is intended to
qualify as “performance based compensation” unless such adjustment satisfies the
requirements of Section 162(m).  Notwithstanding the foregoing, to the extent
provided for in the Award Agreement, the Committee, in its sole discretion,
reserves the right to reduce an Award if the Committee deems such reduction is
necessary or appropriate.  The Committee may not increase an Award that is
intended to satisfy the requirements of Section 162(m) to a Covered Employee
except as permitted in the second preceding sentence.
 
For Awards which are intended to qualify as “performance based compensation”
under Section 162(m), the Performance Target with respect to the selected
Performance Criteria must be established by the Committee in advance of the
deadlines applicable under Section 162(m) and while the performance relating to
the Performance Target remains substantially uncertain within the meaning of
Section 162(m).  At the time the Performance Targets are established, the
Committee shall provide, in terms of an objective formula or standard, the
method of computing the specific amount that will represent the maximum number
of Shares or amount of other compensation payable to the Participant if the
Performance Target is attained.
 
The Committee may select such performance criteria, performance periods and
performance targets for Restricted Stock, Restricted Stock Units, Performance
Share Units and Other Stock-Based Awards that are not intended to qualify as
“performance based compensation” under Section 162(m) as it deems appropriate in
its sole discretion.
 
13.       AWARDS NOT TRANSFERABLE
 
Unless transferability is otherwise permitted under such conditions and rules
adopted by the Committee, no Stock Option or Stock Appreciation Right is
transferable by the Participant other than (i) by will or the laws of descent
and distribution, (ii) pursuant to a domestic relations order, or (iii) solely
with respect to Stock Options, to the extent permitted under the Award or as
permitted by the Committee, by gift to family members or by gift or permitted
non-cash exchange to entities beneficially owned by family members or other
permitted transferees.  Awards that have exercise rights shall be exercisable
only by the Participant, the Participant’s
 
 
 

--------------------------------------------------------------------------------

- 8 -
 
legal representative, or the Participant’s permitted transferees.  Shares of
Restricted Stock may not be sold or otherwise transferred until the ownership
vests in the Participant.  Unless transferability is otherwise permitted under
such conditions and rules adopted by the Committee, Restricted Stock Units,
Performance Share Units and Other Stock-Based Awards may not be sold or
otherwise transferred.
 
14.       GENERAL RESTRICTION ON ISSUANCE OF SHARES
 
The Company shall not be required to deliver any Shares upon the grant, vesting
or exercise of any Award until it has been furnished with such documents as it
may deem necessary to insure compliance with any law or Rules of the SEC or any
other governmental authority having jurisdiction under the Plan.  Shares of
Class 1 Stock will not be represented by certificates, and shares of Class A
Stock may not be represented by certificates.  Certificates for shares of Class
A Stock, if any, or notices of ownership for Shares delivered upon such grant,
vesting or exercise shall bear legends restricting transfer or other
restrictions or conditions to the extent required by law or determined by the
Committee.  Each Award under the Plan is subject to the condition that, if at
any time the Committee shall determine that the listing, registration or
qualification of the Shares subject to such Award under any state or federal law
or other applicable Rule, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of the granting of
such Awards or the issue or purchase of Shares thereunder, such Awards may not
vest or be exercised in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.
 
15.       TERMINATION OF EMPLOYMENT
 
The Committee has the authority to prescribe the rules that apply to an Award
upon the termination of a Participant’s employment, which shall be memorialized
in the Participant’s original or amended Award Agreement or similar
document.  In the event that the Award Agreement does not prescribe such rules,
the following rules will apply:
 
(a)  Stock Options and Stock Appreciation Rights.  If the employment of a
Participant terminates by reason of the Participant’s Retirement, Disability or
death, the Participant’s Stock Options and Stock Appreciation Rights may be
exercised by the Participant, the Participant’s designated beneficiary or legal
representative or permitted transferee at any time on or prior to the earlier of
the expiration date of the Stock Options and Stock Appreciation Rights or the
expiration of one year after the date of Retirement, Disability or death but
only if, and to the extent that the Participant was entitled to exercise the
Stock Options and Stock Appreciation Rights at the date of Retirement,
Disability or death and subject to such other terms and conditions as may be
specified in the Award Agreement and the Plan.  All Stock Options and Stock
Appreciation Rights or any portion thereof not yet vested or exercisable on the
date of Retirement, Disability or death shall become immediately vested and
exercisable on the date of termination due to Retirement, Disability or death
(except as otherwise provided by the Committee or an employment agreement
between the Company and the Participant).  Upon termination of the Participant’s
employment for any reason other than Retirement, Disability or death, any Stock
Options and Stock Appreciation Rights may be exercised by the Participant, the
Participant’s designated beneficiary or legal representative or permitted
transferee at any time on
 
 
 

--------------------------------------------------------------------------------

- 9 -
 
or prior to the earlier of the expiration date of the Award or the expiration of
ninety days after the date of termination but only if, and to the extent that
the Participant was entitled to exercise the Award at the date of termination
and subject to such other terms and conditions as may be specified in the Award
Agreement and the Plan.  All Stock Options and Stock Appreciation Rights or any
portion thereof not yet vested or exercisable on the date of termination other
than by reason of Retirement, Disability or death shall terminate immediately on
the date of termination (except as otherwise provided by the Committee or an
employment agreement between the Company and the Participant).  For purposes of
applying the above rules under which an Award will be forfeited, the date of
termination includes the date a Participant ceases to be employed by the Company
or a Subsidiary.
 
(b)  Restricted Stock, Restricted Stock Units, Performance Share Units and Other
Stock-Based Awards.  If the Participant dies or incurs a Disability, any
unvested Restricted Stock, Restricted Stock Units, Performance Share Units and
Other Stock-Based Awards shall vest in full, and with respect to any such Awards
that include a performance based vesting schedule, assuming that the “target”
level of performance has been achieved.  Such Awards that vest pursuant to the
preceding sentence shall be paid within sixty (60) days after the date of death
or Disability.  All Restricted Stock, Restricted Stock Units, Performance Share
Units, Other Stock-Based Awards or any portion thereof not yet vested on the
date of termination other than by reason of Disability or death shall terminate
and be forfeited immediately on the date of termination (except as otherwise
provided by the Committee or an employment agreement between the Company and the
Participant).  For purposes of applying the above rules under which an Award
will be forfeited, the date of termination includes the date a Participant
ceases to be employed by the Company or a Subsidiary.
 
Unless otherwise determined by the Committee, an authorized leave of absence
pursuant to a written agreement or other leave entitling the Participant to
reemployment in a comparable position by law or Rule shall not constitute a
termination of employment for purposes of the Plan unless the Participant does
not return at or before the end of the authorized leave or within the period for
which re-employment is guaranteed by law or Rule.
 
16.       ADJUSTMENT OF AWARDS
 
In the event of any change in the capital stock of the Company by reason of any
stock dividend, stock split, recapitalization, reorganization, merger,
consolidation, split-up, combination, or exchange of shares, or rights offering
to purchase capital stock at a price substantially below fair market value, or
of any similar change affecting the capital stock, the number and kind of shares
authorized under Section 4 for the Plan (including, to the extent permitted by
Section 162(m), the limit in Section 4 on Awards to any Participant in any
fiscal year), the number and kind of shares which thereafter are subject to an
Award under the Plan and the number and kind of unexercised Stock Options and
Stock Appreciation Rights and the price per share shall be adjusted
automatically consistent with such change to prevent the dilution or enlargement
of the rights granted to, or available for, Participants in the Plan.
 
 
 

--------------------------------------------------------------------------------

- 10 -
 
17.       NO EMPLOYMENT RIGHTS
 
The Plan and any Awards granted under the Plan shall not confer upon any
Participant any right with respect to continuance as an employee of the Company,
nor shall the Plan or such Awards interfere in any way with the right of the
Company to terminate the Participant’s position as an employee or director at
any time.
 
18.       RIGHTS AS A STOCKHOLDER
 
The recipient of any Award under the Plan shall have no rights as a stockholder
with respect thereto unless and until the underlying Shares are issued to the
recipient, except as otherwise specifically provided by the Committee.
 
19.       SECTION 162(m) CONDITIONS
 
It is the intent of the Company that all Awards that are intended to qualify as
performance-based compensation under Section 162(m) be granted and interpreted
in a manner to satisfy all applicable requirements of Section 162(m).  Any
provision, application or interpretation of the Plan inconsistent with this
intent to satisfy the standards in Section 162(m) shall be
disregarded.  Notwithstanding the foregoing, with respect to Awards that are
intended to qualify as performance-based compensation under Section 162(m), the
Committee may adopt non-compliant Section 162(m) provisions that apply upon a
Change in Control or the death or disability of a Covered Employee.
 
Notwithstanding anything in the Plan to the contrary, the provisions of the Plan
may be bifurcated by the Committee so that the provisions of the Plan that are
intended or required to satisfy the performance-based compensation requirements
of Section 162(m) are applicable only to Awards granted to Covered Employees.
 
20.       SECTION 409A CONDITIONS
 
With respect to Awards that are subject to Section 409A, the Plan is intended to
comply with the requirements of Section 409A and the Plan and provisions of such
Awards shall be interpreted and administered in accordance with that intent. To
the extent that the Committee determines that the Plan or any Section 409A Award
fails to comply with the requirements of Section 409A, notwithstanding anything
to the contrary contained in the Plan or in any Award, the Committee reserves
the right to amend or terminate the Plan and/or amend, restructure, terminate or
replace the Award, without the consent of the Participant, to cause the Award to
either not be subject to Section 409A or to comply with the applicable
provisions of such section. By way of example, the following rules shall apply:
 
·  
Any provision of the Plan that would conflict with the requirements of a
Section 409A Award shall not apply to a Section 409A Award.

 
·  
Any adjustment or modification to an Award shall be made in compliance with
Section 409A (e.g., any adjustment to an Option or Stock Appreciation Right
under Section 21 shall be made in accordance with the requirements of Section
409A).

 
 
 

--------------------------------------------------------------------------------

- 11 -
 
 
·  
For Section 409A Awards, all rights to amend, terminate or modify the Plan or
any Award are subject to the requirements and limitations of Section 409A.

 
·  
For Section 409A Awards, any payment or distribution that is triggered upon
termination or cessation of employment or a comparable event shall be
interpreted consistent with the definition of "separation from service" within
the meaning of Treasury Regulation Section 1.409A-1(h).

 
·  
With respect to amounts payable under a Section 409A Award, in the event that a
Participant is a “specified employee” as defined in Section 409A, any amount
that is payable in connection with the Participant’s separation from service
shall not be paid prior to the date which is six months after the date the
Participant separates from service (or, if earlier, the date the Participant
dies).  A Participant who is subject to the restriction described in the
previous sentence shall be paid on the first day of the seventh month after the
Participant’s separation from service an amount equal to the benefit that the
Participant would have received during such six month period absent the
restriction.

 
While the Company intends for Awards to either be exempt from or in compliance
with Section 409A, neither the Company nor the Committee shall be liable to any
person for the tax consequences of any failure to comply with the requirements
of Section 409A or any other tax consequences relating to Awards under the Plan.
 
21.       AMENDMENT AND DISCONTINUANCE
 
The Plan and any Award outstanding under the Plan may be amended, modified or
terminated by the Committee at any time and all Awards shall be subject to the
Plan, as amended from time to time, except that the Committee may not, without
approval of the Participant to whom the Award was granted or his legal
representative or permitted transferee adversely affect the rights of such
person under such Award.  No amendment, modification, or termination of the Plan
shall be effective without stockholder approval if such approval is required
under applicable law or Rule or any regulation of the stock market on which the
Class A Stock is traded.  Additionally, stockholder approval will be required
for any amendment of the Plan that does any of the following: (a) permits the
grant of any Stock Option with an exercise price less than the Fair Market Value
of the Shares on the date of grant; (b) reduces the exercise price of an
outstanding Stock Option, either by lowering the exercise price or by canceling
an outstanding Stock Option and granting a replacement Stock Option with a lower
exercise price; (c) permits the grant of any Stock Appreciation Right with a
reference amount that is less than the Fair Market Value of the Shares on the
date of grant; or (d) reduces the reference amount of an outstanding Stock
Appreciation Right, either by lowering the reference amount or by canceling an
outstanding Stock Appreciation Right and granting a replacement Stock
Appreciation Right with a lower reference amount.
 
22.       CHANGE IN CONTROL
 
(a)  The Committee has the authority to prescribe the rules that apply to an
Award upon a Change in Control, which shall be memorialized in the Participant’s
original or
 
 
 

--------------------------------------------------------------------------------

- 12 -
 
amended Award Agreement or similar document.  In the event that the Award
Agreement does not prescribe such rules, the following rules will apply.  In the
event of a Change in Control or of the Company, all of a Participant’s Awards
shall become immediately vested and exercisable or fully earned at the maximum
amount, except as otherwise determined by the Committee.  Notwithstanding the
foregoing, this Section 22 shall not affect the timing of payment of a Section
409A Award (including vesting if vesting affects the timing of payment) unless
the Change in Control also constitutes a change in ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company within the meaning of Section 409A.
 
(b)  In the event of a Change in Control, in the discretion of the Committee,
each Participant who is a Section 16 insider with respect to whom the Change in
Control might result in a violation under Section 16(b) of the Exchange Act, may
receive, in exchange for the surrender of a Stock Option, an amount of cash
equal to the difference between the fair market value (based on the kind and
amount of any securities, cash, other property or other consideration to be
received with respect to each Share in the Change in Control transaction as
determined by the Committee) of the Shares covered by the Award and the exercise
price of such Shares under the Stock Option or to receive, in exchange for any
other Award, an amount of cash equivalent to such fair market value had the
Participant received the Shares or other compensation as intended under the
Award prior to the Change in Control.
 
(c)  Notwithstanding the foregoing, the Plan and any Awards outstanding under
the Plan shall be binding upon any successor to the Company, whether such
successor is the result of a direct or indirect purchase, merger, consolidation
or other acquisition of all or substantially all of the business and/or assets
of the Company.
 
23.       CLAWBACK
 
Notwithstanding any provision to the contrary, if the Company determines that it
is required by law to include an additional “clawback” or “recoupment” provision
to an Award under the Dodd-Frank Wall Street Reform and Consumer Protection Act
or otherwise, then such clawback or recoupment provision shall automatically
apply to the Award, regardless of whether such provision had been included in
the Award Agreement.
 
24.       SUBSTITUTE AWARDS
 
Notwithstanding any other provision of the Plan, the terms of Substitute Awards
may vary from the terms set forth in the Plan to the extent the Committee deems
appropriate to conform, in whole or in part, to the provisions of the awards in
substitution for which they are granted.
 
25.       PARTICIPANTS IN FOREIGN COUNTRIES
 
The Committee shall have the authority to adopt such modifications, procedures,
and subplans, in each case which may differ from the terms specified in the
Plan, as may be necessary or desirable to comply with provisions of the laws of
foreign countries in which the Company or its Subsidiaries may operate to assure
the viability of the benefits from Awards
 
 
 

--------------------------------------------------------------------------------

- 13 -
 
granted to Participants performing services in such countries and to meet the
objectives of the Plan.
 
26.       GOVERNING LAW
 
The Plan and any Award made pursuant to it shall be construed under the laws of
the State of Delaware.
 
 
 
Dated:
July 27, 2012
 
CONSTELLATION BRANDS, INC.
                   
By:
/s/ Lisa M. Schnorr       
       
Lisa M. Schnorr
     
Title:
Vice President, Compensation & HRIS

 
 
 
Date of Stockholder Approval:  July 27, 2012
 
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A
TO
LONG-TERM STOCK INCENTIVE PLAN
 
CERTAIN DEFINITIONS
 
Capitalized terms used in the Plan shall have the meanings set forth below:
 
“Award” means, individually or collectively, a grant under the Plan of Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Share Units or Other Stock-Based Awards.  Subject to the terms of
the Plan, the terms of an Award will be memorialized and set forth in an Award
Agreement.
 
“Award Agreement” means a written or electronic agreement setting forth the
terms and provisions applicable to Awards granted under the Plan.
 
“Cause” means, solely for the purposes of the Plan, gross negligence or willful
misconduct or commission of a felony or an act of moral turpitude determined by
the Committee to be detrimental to the best interests of the Company or, if the
Participant is subject to a written agreement with the Company, “cause” shall
have the meaning set forth in that agreement.
 
“Change in Control” means, unless the Committee specifies otherwise in an Award
Agreement:
 
(a)        there shall be consummated
 
(i)  any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which any Shares are to be
converted into cash, securities or other property, provided that the
consolidation or merger is not with a corporation which was a direct or indirect
wholly-owned subsidiary of the Company or a parent of the Company immediately
before the consolidation or merger; or
 
(ii)  any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
the Company; or
 
(b)        the stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or
 
(c)        any person (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) other than any of the Permitted
Holders shall become the beneficial owner (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended), directly or indirectly,
of 35% or more of the voting control of the Company’s then outstanding common
stock, provided that such person shall not be a wholly-owned subsidiary of the
Company immediately before it becomes such 35% beneficial owner of voting
control; or
 
(d)        individuals who constitute the Incumbent Board cease for any reason
to constitute at least a majority of the Company’s Board of Directors (for this
purpose “Incumbent Board”
 
 
 

--------------------------------------------------------------------------------

- 2 -
 
means at any time those persons who are then members of the Board of Directors
of the Company and who either (i) are members of the Company’s Board of
Directors on the date hereof, or (ii) have been elected, or have been nominated
for election by the Company’s stockholders, by the affirmative vote of at least
two-thirds of the directors comprising the Incumbent Board at the time of such
election or nomination (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for director
without objection to such nomination)).
 
“Class A Stock” means the class A common stock, par value $.01 per share, of the
Company.
 
“Class 1 Stock” means the class 1 common stock, par value $.01 per share, of the
Company.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company” means Constellation Brands, Inc. and its Subsidiaries, except where
the context indicates that only the parent company is intended.
 
“Committee” means the committee appointed from time to time by the Company’s
Board of Directors to administer the Plan, and if no committee is appointed, the
Committee shall be the Human Resources Committee.  The full Board of Directors,
in its discretion, may act as the Committee under the Plan, whether or not a
Committee has been appointed, and shall do so with respect to grants of Awards
to non-employee directors.  The Committee may delegate to one or more members of
the Committee or officers of the Company, individually or acting as a committee,
any portion of its authority, except as otherwise expressly provided in the
Plan.  In the event of a delegation to a member of the Committee, officer or a
committee thereof, the term “Committee” as used herein shall include the member
of the Committee, officer or committee with respect to the delegated
authority.  Notwithstanding any such delegation of authority, the Committee
comprised of members of the Board of Directors and appointed by the Board of
Directors shall retain overall responsibility for the operation of the Plan.
 
“Covered Employee” means an employee who is a “covered employee” as such term is
defined under Section 162(m) and such additional employees as the Committee may
treat as being subject to the rules that apply to “covered employees” under
Section 162(m).
 
“Disability” means, unless the Committee specifies otherwise in a Participant’s
Award Agreement, a “termination of employment due to the inability of a
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than six months, all as verified by a physician acceptable
to, or selected by, the Committee; provided that, unless the Committee specifies
otherwise in a Participant’s Award Agreement, with respect to a Section 409A
Award whose payment is triggered by the Participant’s Disability the six month
period referenced above shall be twelve months and the Disability must satisfy
the requirements of Section 409A.
 
“Extraordinary Items” means (a) items presented as such (or other comparable
terms) on the Company’s audited financial statements, (b) extraordinary,
unusual, transition, one-time
 
 
 

--------------------------------------------------------------------------------

- 3 -
 
and/or nonrecurring items of gain or loss (including, but not limited to,
charges for reorganizing and restructuring, discontinued operations and asset
write-downs), (c) changes in tax or accounting laws, regulations or principles,
(d) the effects of mergers, acquisitions, divestitures, spin-offs or similar
significant transactions (including, without limitation, gains or losses on the
disposition of a business or business segment or arising from the sale of assets
outside the ordinary course of business), (e) stock split, recapitalization,
split-up, or similar change, or (f) share repurchases.  To qualify as an
Extraordinary Item, the item must be identified in the audited financial
statements and notes thereto or in the “management’s discussion and analysis”
section of the financial statements in a period report filed with the SEC under
the Exchange Act.
 
“Fair Market Value” of a Share means (a) with respect to a Share of Class A
Stock, the closing price of the Class A Stock on the New York Stock Exchange or
other national stock exchange on which the Class A Stock is actively traded for
the date as reported in the Wall Street Journal, Eastern Edition or such other
standard reference service as the Committee may select, and (b) with respect to
a Share of Class 1 Stock, (i) the closing price of the Class A Stock on the New
York Stock Exchange or other national stock exchange on which the Class A Stock
is actively traded for the date as reported in the Wall Street Journal, Eastern
Edition or such other standard reference service as the Committee may select, or
(ii) if the Committee shall determine that the fair market value of a share of
Class A Stock is not a reasonable proxy for the fair market value of a share of
Class 1 Stock, such fair market value as shall be determined by the Committee or
calculated in accordance with one or more methodologies established by the
Committee as such methodologies may be modified or adjusted from time to time by
the Committee.
 
“IRS” means the Internal Revenue Service and, if the context permits, the courts
interpreting the Code.
 
“Other Stock-Based Award” means an Award granted pursuant to Section 9 of the
Plan which is subject to the terms, conditions and restrictions set forth in the
Award Agreement evidencing the Award.
 
“Participant” means any employee of the Company or non-employee director of the
Company who has received an Award under the Plan.
 
“Performance Criteria” means one or more of the following performance criteria
for a Performance Period selected by the Committee with respect to an Award:
 
 
 
 

--------------------------------------------------------------------------------

- 4 -
 
 
· Sales Growth or Net Sales Growth
· Cash Flows from Operating Activities
· Net Sales
· Return on Capital
· Assets or Asset Productivity
· Return on Equity
· Operating Expenses / Selling, General and
  Administrative Expenses
· Cost of Goods Sold /
        Cost of Product Sold
· Cost reductions or cost control
· Return on Invested Capital
· Gross Margin or Gross Profit
· Return on Assets / Return on Net Assets
· Brand Contribution / Contribution after
  Marketing
· Capital Expenditures / Purchases of
  property, plant and equipment
· Operating Income or Net Operating Income
· Net Increase in Cash or Cash Equivalents
· Operating Margins / Sales
· Stock Price
· Return on Operating Revenue
· Market share (volume or value-based)
· Earnings Before Interest and Taxes
· Total Stockholder Return
· Earnings Before Interest, Taxes,
  Depreciation and Amortization
· Stockholder Value Added / Economic
  Value Added
· Income Before Income Taxes /
     Profit Before Tax
· Goals relating to acquisitions or
  divestitures
· Net Income
· Units sold or depleted
· Earnings Per Share
· Customer service level
· Cash Flow or Free Cash Flow
· Debt Ratio or Debt-to-Equity Ratio
· Working Capital or any of its components
  (Accounts Receivable, Inventory, Accounts
   Payable)
· New Sales or Depletions or new product
  introductions
· New product introductions or launches
 

 
      Performance criteria may be: (a) established on a corporate, divisional,
business unit or consolidated basis, (b) measured on an absolute basis or
relative basis (e.g., passage of time (such as a year over year growth), as a
relative comparison to a peer group, industry index, broad-based index, etc.),
(c) calculated on a pre-tax or after-tax basis, (d) calculated on a per share
basis, (e) calculated on a GAAP or non-GAAP basis, and/or (f) calculated for all
or a portion of a single year or calculated over multiple years.
 
“Performance Period” means the fiscal year or years or other period established
by the Committee with respect to which a Performance Target is set by the
Committee.
 
“Performance Share Unit” means an Award granted to a Participant pursuant to
Section 8 of the Plan whose value is denominated in Shares and is earned by
satisfaction of specified performance goals and such other terms and conditions
that the Committee may specify.
 
“Performance Target” means one or more specific objective goal or goals (which
may be cumulative or alternative) that are timely set in writing by the
Committee for each Participant for the applicable Performance Period with
respect to any one or more of the Performance Criteria.
 
 
 

--------------------------------------------------------------------------------

- 5 -
 
“Permitted Holders” means, unless the Committee specifies otherwise in an Award
Agreement, (a) Marilyn Sands, her descendants (whether by blood or adoption),
her descendants’ spouses, her siblings, the descendants of her siblings (whether
by blood or adoption), Hudson Ansley, Lindsay Caleo, William Caleo, Courtney
Winslow, or Andrew Stern, or the estate of any of the foregoing individuals, or
The Sands Family Foundation, Inc., (b) trusts which are for the benefit of any
combination of the individuals and foundation described in clause (a), or any
trust for the benefit of any such trust, or (c) partnerships, limited liability
companies or any other entities which are controlled by any combination of the
individuals described in clause (a) or the estate of any such individuals, The
Sands Family Foundation, Inc., a trust referred to in the foregoing clause (b),
or an entity that satisfies the conditions of this clause (c).
 
“Plan” means the Long-Term Stock Incentive Plan of the Company (amended and
restated as of July 27, 2012), as amended from time to time.
 
“Restricted Stock” means Shares granted pursuant to Section 7 of the Plan which
are subject to the terms, conditions and restrictions set forth in the Award
Agreement evidencing the Award.
 
“Restricted Stock Units” means an Award granted to a Participant pursuant to
Section 8 of the Plan whose value is denominated in Shares and is earned by
satisfaction of specified service requirements and such other terms and
conditions that the Committee may specify.
 
“Retirement” means a termination of employment by an employee who is at least 60
years of age and after at least 10 years of service with the Company.  For an
individual who becomes employed by the Company in connection with a business
acquisition (regardless of the form of the transaction), service shall include
the individual’s service with the acquired business, unless the Committee
determines otherwise.
 
“Rules” means rules, regulations and interpretations issued by the governmental
authority charged with administering any law and any judicial interpretations
applicable thereto.
 
“SEC” means the Securities and Exchange Commission.
 
“Section 409A” means Code Section 409A and the regulations and guidance issued
thereunder.
 
“Section 409A Award” means an Award that is subject to and intended to comply
with the requirements of Section 409A.
 
“Section 162(m)” means Code Section 162(m) and the regulations and guidance
issued thereunder.
 
“Shares” means shares of Class A Stock or Class 1 Stock and, with respect to any
particular Award, means the shares of Class A Stock or shares of Class 1 Stock
to which such Award relates.
 
“Stock Appreciation Right” means an Award, granted alone or in connection with a
related Stock Option, designated as a Stock Appreciation Right and granted
pursuant to the terms
 
 
 

--------------------------------------------------------------------------------

- 6 -
 
of Section 6 of the Plan which is subject to the terms, conditions and
restrictions set forth in the Award Agreement evidencing the Award and the Plan.
 
“Stock Option” means any nonqualified Stock Option granted pursuant to Section 5
of the Plan which is subject to the terms, conditions and restrictions set forth
in the Award Agreement evidencing the Award and the Plan.
 
“Subsidiaries” means (a) all corporations of which at least fifty percent of the
voting stock is owned by the Company directly or through one or more
corporations at least fifty percent of whose voting stock is so owned, and (b)
partnerships or other entities in which the Company has, either directly or
indirectly, at least a fifty percent interest in the capital or profits.
 
“Substitute Awards” shall mean Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, in each case by a company
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines.
 
Other terms:  Any other terms used in the Plan which are defined in Sections 83,
162(m), 409A or 421 of the Internal Revenue Code as amended, or the Rules
thereunder or corresponding provisions of subsequent laws and Rules in effect at
the time Awards are made under the Plan, shall have the meanings set forth in
such laws or Rules.
 